     Case 1:21-cr-00040-RJJ ECF No. 39, PageID.127 Filed 07/26/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                ____________________


UNITED STATES OF AMERICA,                 No. 1:21-cr-40

              Plaintiff,                  Hon. Robert J. Jonker
v.                                        Chief United States District Judge

CHRISTOPHER ALLAN BODEN, a/k/a            Hon. Phillip J. Green
“Captain,” LEESA BETH VOGT, a/k/a         United States Magistrate Judge
“Lis Bokt,” a/k/a “Moose,” and DANIEL
REYNOLD DEJAGER, a/k/a “Daniel
Reynold,” a/k/a “Daniel Miester,” a/k/a
“Danichi,”

            Defendants.
_____________________________________/


           DEFENDANTS’ JOINT UNOPPOSED MOTION FOR
       ENDS OF JUSTICE CONTINUANCE AND SUPPORTING BRIEF
   Case 1:21-cr-00040-RJJ ECF No. 39, PageID.128 Filed 07/26/21 Page 2 of 4



                                           MOTION

       Defendants Christopher Allan Boden, Leesa Beth Vogt, and Daniel Reynold DeJager, by

and through their counsel and pursuant to 18 U.S.C. § 3161(h)(7)(A), hereby request that this

Court grant a 45-day ends of justice continuance adjourning all pending deadlines in this case,

including but not limited to the August 27, 2021 final pre-trial conference and the September 21,

2021 trial date. Defendants request the extension based on the current briefing deadlines related

to Defendants’ pending Motion to Dismiss Counts 1–14 of the Indictment (ECF No. 37) and

counsel’s schedules.

       Pursuant to Local Criminal Rule 12.4, undersigned counsel contacted Assistant United

States Attorney (AUSA) Justin Presant, who informed Defendants’ counsel that the United

States does not object to the requested relief. Therefore, this Motion is “unopposed,” and a

Certificate of Concurrence will follow the filing of this Unopposed Motion for Ends of Justice

Continuance.


                                    SUPPORTING BRIEF

       On February 21, 2021, the United States filed a 28-count Complaint alleging all

defendants (Count 1) conspired to operate an unlicensed money transmitting business, in

violation of 18 U.S.C. §§ 371 and 1960; (Count 2) operated an unlicensed money-transmitting

business in violation of 18 U.S.C. §§ 1960 and 2; and (Counts 18–27) structured transactions in

violation of 31 U.S.C. §§ 5324(a)(3), (d), and 18 U.S.C. § 2. (ECF No. 1, PageID.1–5, 14–15.)

The indictment further alleges that Christopher Boden and Daniel DeJager (Count 3) conspired

to launder money in violation of 18 U.S.C. § 1956(h); (Counts 4–14) laundered money in

violation of 18 U.S.C. §§ 1956(a)(1)(A)(i), (B)(i), and 2; and (Counts 15–16) laundered money

in violation of 18 U.S.C. § 1956(a)(3)(B). (Id. at PageID.6–12.) The indictment also alleges that



                                                1
   Case 1:21-cr-00040-RJJ ECF No. 39, PageID.129 Filed 07/26/21 Page 3 of 4



Christopher Boden (Count 17) laundered money in violation of 18 U.S.C. § 1956(a)(3)(B); and

(Count 28) attempted to collect a debt by extortionate means in violation of 18 U.S.C. § 894(a).

(Id. at PageID.13, 16.)

       On April 12, 2021, the Court granted Defendants’ Joint Unopposed Motion for an Ends

of Justice Continuance. (ECF No. 34.) On July 15, 2021, Defendants filed a Joint Motion to

Dismiss Counts 1-14 of the Indictment (ECF No. 37.) Under the brief schedule permitted by the

local rules, the Government’s response to Defendants’ motion is due on August 12, 2021. (W.D.

Mich. LCrR 47.1(c).) Defendants’ anticipate requesting an opportunity for a reply brief at the

Court’s discretion. (Id.) Presently, the final pretrial conference is set for August 27, 2021.

Because the Government’s response and Defendants’ anticipated reply brief could alter the scope

of the issues necessary to address at trial, Defendants’ respectfully request a 45-day continuance

to permit adequate preparation for all parties in advance of the final pretrial conference.

Moreover, counsel for Defendant Daniel DeJager would welcome a continuance in light of trials

beginning August 5th and August 23rd and travel August 12th–17th. Counsel for Defendant

Leesa Vogt likewise is travelling the first week of August and has a three-week trial beginning

September 21, 2021.

       This Court has wide latitude to exclude time from the 70-day Speedy Trial Act within

which a defendant must be brought to trial in order to “respond to the needs of individual cases.”

18 U.S.C. § 3161(h)(7); see also United States v. White, 985 F.2d 271, 275 (6th Cir. 1993).

       On July 26, 2021, AUSA Justin Presant informed Defendants’ counsel via a telephone

call that the United States does not object to the requested relief. Consequently, the request is

“unopposed” by the United States.




                                                  2
   Case 1:21-cr-00040-RJJ ECF No. 39, PageID.130 Filed 07/26/21 Page 4 of 4



       For the foregoing reasons, we respectfully request that this Court grant a 45-day ends of

justice continuance of all pending deadlines in this case, including, but not limited to, the August

27, 2021 final pre-trial conference and the September 21, 2021 trial date.


Dated: July 26, 2021                              /s/ Brian P. Lennon
                                                  Brian P. Lennon (P 47361)
                                                  Paul H. Beach (P82036)
                                                  Warner Norcross + Judd LLP
                                                  150 Ottawa Avenue, NW, Suite 1500
                                                  Grand Rapids, MI 49503
                                                  (616) 752-2000
                                                  blennon@wnj.com
                                                  pbeach@wnj.com

                                                  Attorneys for Defendant Christopher Boden


Dated: July 26, 2021                              /s/ Brett A. Purtzer (with permission)
                                                  Brett A. Purtzer
                                                  HESTER LAW GROUP, INC., P.S.
                                                  1008 S. Yakima Avenue, Suite 302
                                                  Tacoma, WA 98405
                                                  (253) 272-2157

                                                  Attorneys for Defendant Daniel Reynold
                                                  DeJager


Dated: July 26, 2021                              /s/ Matthew G. Borgula (with permission)
                                                  Matthew G. Borgula (P57330)
                                                  Laura J. Helderop (P82224)
                                                  SPRINGSTEAD BARTISH BORGULA &
                                                  LYNCH, PLLC
                                                  60 Monroe Center NW, Suite 500
                                                  Grand Rapids, MI 49503
                                                  (616) 458-5500

                                                  Attorneys for Defendant Leesa Vogt




                                                 3
